DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I on 11/24/20 and Species 1 on 5/3/21 is acknowledged.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art neither teaches nor suggests a device comprising a planarization stop layer extending over the sidewalls and top surfaces of the first conductive pads of the plurality of first conductive pads; a surface dielectric layer extending over the planarization stop layer; and a plurality of first bonding pads within the surface dielectric layer and connected to the plurality of first conductive pads.
With respect to claim 15, the prior art neither teaches nor suggests a device comprising a first etch stop layer over the plurality of conductive pads;
a dielectric layer over the first etch stop layer and surrounding the conductive pads of the plurality of conductive pads, a top surface of the dielectric layer coplanar with a top surface of the first etch stop layer;
a bonding layer over the first etch stop layer and dielectric layer; and a plurality of bonding pads in the bonding layer, the plurality of bonding pads connected to the plurality of conductive pads.
As to claim 21, the prior art neither teaches nor suggests a device comprising a first stop layer extending over the insulating layer and extending over sidewalls and a top surface of the conductive element; a second insulating layer over the first stop layer, wherein a top surface of the first stop layer and a top surface of the second insulating layer are coplanar; a second stop layer over the first stop layer and the second insulating layer, wherein the second stop layer physically contacts the top surface of the second insulating layer and the top surface of the first stop layer; a bonding oxide layer over the second stop layer; and a bonding pad in the bonding oxide layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited prior art teaches the state of the art.
Any inquiry concerning should be directed to DAVID A ZARNEKE at (571)272-1937.  The examiner can normally be reached on M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731.  The fax phone number for this application is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	6/13/21